      Case 1:14-cv-01485-GAM Document 313 Filed 01/28/19 Page 1 of 2 PageID #: 7384


RICHARD D. EMERY
                            EMERY CELLI BRINCKERHOFF & ABADY LLP                          CHARLES J. OGLETREE, JR.
ANDREW G. CELLI, JR.                                                                                      EMERITUS
MATTHEW D. BRINCKERHOFF                              ATTORNEYS AT LAW
JONATHAN S. ABADY                         600 FIFTH AVENUE AT ROCKEFELLER CENTER                    DIANE L. HOUK
                                                         10TH FLOOR                                JESSICA CLARKE
EARL S. WARD
                                                 NEW YORK, NEW YORK 10020
ILANN M. MAAZEL
HAL R. LIEBERMAN                                                                                    ALISON FRICK
                                                    TEL: (212) 763-5000                          DAVID LEBOWITZ
DANIEL J. KORNSTEIN
                                                    FAX: (212) 763-5001                          DOUGLAS E. LIEB
O. ANDREW F. WILSON
                                                     www.ecbalaw.com                            ALANNA KAUFMAN
ELIZABETH S. SAYLOR
KATHERINE ROSENFELD                                                                             EMMA L. FREEMAN
DEBRA L. GREENBERGER                                                                              DAVID BERMAN
ZOE SALZMAN                                                                                     ASHOK CHANDRAN
SAM SHAPIRO
                                                                                                  DANIEL TREIMAN


                                                                  January 28, 2019
       VIA E-FILING

       Hon. Gerald A. McHugh
       United States District Court
       Eastern District of Pennsylvania
       601 Market Street
       Philadelphia, PA 19106

                             Re: Gigi Jordan v. Raymond A. Mirra, Jr.
                                 C.A. No. 1:14-cv-01485-GAM

       Dear Judge McHugh:

              In response to the January 25 letter from Special Master Judge Stengel, Plaintiff Jordan
       proposes to file her opposition to Defendant Mirra's motion for summary judgment on his
       counterclaims 30 days after:

           1. The Court has ruled on the forthcoming Report and Recommendation of the Special
              Master insofar as it relates to counterclaim discovery issues, and

           2. Completion of the needed counterclaim discovery (once the current discovery stay is
              lifted).

               These steps are essential to our ability to adequately and properly respond to Mirra's
       potentially dispositive motion claiming more than $7 million in damages. To arbitrarily pick a
       different response date before the above tasks are finished would severely prejudice Jordan.

               Jordan only first received any previously requested discovery regarding Mirra's
       counterclaims when Mirra produced his legal bills with his summary judgment motion (while
       discovery was stayed). Mirra has not produced the rest of the requested counterclaim discovery
       ordered by the Court, such as proof that Mirra actually and personally paid those bills (versus
       one of the corporations he controls). Discovery is also needed because the bills contain charges
       related to six other cases block-billed together with charges for the RICO case as one matter,
       with more than half-a-million of the charges applying to those cases included among the
       damages Mirra claims. We also need the engagement letters and billings agreements Mirra



00344112
Case 1:14-cv-01485-GAM Document 313 Filed 01/28/19 Page 2 of 2 PageID #: 7385

EMERY CELLI BRINCKERHOFF & ABADY LLP

Hon. Gerald A. McHugh
January 28, 2019
Page 2

arranged because the bills refer to a "contingency pot" that appear to impact Mirra's actual
damages.

       Recognizing this need, Judge Stengel asked at the January 11 conference: "If I were to
recommend to Judge McHugh that he extend that [summary judgment motion response
deadline], would that help you [i.e., Plaintiff]?" I responded, "That would certainly help because
we need to get the new material." Jan. 11, 2019 Tr. at 17-18.

       As Winston Churchill pleaded with America before we entered World War II, so too
here: "Give us the tools and we will do the job."


                                                             Respectfully,

                                                             Daniel J. Kornstein

                                                             Daniel J. Kornstein

DJK:cr



cc:      Hon. Lawrence Stengel
         Kenneth J. Nachbar, Esq.
         Thomas Will, Esq.
         Robert Raskopf, Esq.
         Julia Beskin, Esq.
         Nicholas Hoy, Esq.
         Donald Reinhard, Esq.
         Elihu Ezekiel Allinson III, Esq.
         Max Gershenoff, Esq.
